Citation Nr: 1026712	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986, 
and from December 1986 to July 1987.  He served in the Army 
National Guard from February 1997 to December 1999.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the RO in 
Indianapolis, Indiana, which denied service connection for a 
bilateral hearing loss disability and tinnitus. 

In July 2009, the Board remanded the claim for further 
development.  It now returns for appellate review. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's hearing loss 
had its onset in service, manifested within one year of service 
separation, or is otherwise related to his active military 
service. 

2.  The evidence does not show that the Veteran's tinnitus had 
its onset in service or is otherwise related to active military 
service. 


CONCLUSION OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, a letter sent to the Veteran in January 2008 fully 
addressed all necessary notice elements under the VCAA and was 
sent prior to the initial rating decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim, and of the Veteran's and VA's respective 
responsibilities for obtaining different types of evidence.  The 
Board concludes that the duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  In September 2009, pursuant to the Board's July 
2009 remand directive, the RO requested the Veteran's complete 
service treatment records for both periods of service from the 
National Personnel Records Center (NPRC) in order to ensure that 
any outstanding service treatment records were associated with 
the claims file.  No additional service treatment records have 
been obtained.  There is no indication that further efforts to 
obtain any outstanding service treatment records would be 
availing.  See 38 C.F.R. § 3.159.  The Board finds that there was 
substantial compliance with this remand directive.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that a remand by the 
Board confers upon the Veteran, as a matter of law, the right to 
compliance with its remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial rather than strict compliance with 
the Board's remand directives is required under Stegall); accord 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claim.  The Board concludes that the duty to assist has 
been satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with VA audiological 
examinations in February 2008 and December 2009, with addendums 
to these examinations dated in March 2008 and February 2010 
reflecting or clarifying the examiner's opinion as to a 
relationship between the Veteran's hearing loss and tinnitus and 
his periods of service.  In its July 2009 remand, the Board 
instructed the RO to schedule the Veteran for a new VA 
examination and for the examiner to provide an opinion which 
addresses the fact that the Veteran had some documented hearing 
loss by the time of the February 1997 National Guard entrance 
examination.  The December 2009 examination was accordingly 
scheduled and the February 2010 opinion takes into account the 
hearing loss reflected in the February 1997 examination report.  
The Board finds that there was substantial compliance with its 
remand directive.  See Stegall, supra.  

The Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

The Board finds that the VA examination obtained in this case is 
adequate for rating purposes, as it is predicated on a full 
reading of the Veteran's claims file, including the medical 
records contained therein, as well as a thorough examination of 
the Veteran, and provides a complete rationale for the opinion 
stated which is supported by the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability and tinnitus.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a) (2008).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Under the first Hickson element, the evidence must show that the 
Veteran has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws administered 
by VA when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The auditory thresholds set forth in 38 C.F.R. § 3.385 establish 
when hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board is satisfied with the evidence of a current disability.  
The December 2009 VA reflects an audiogram showing puretone 
thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
55
50
LEFT
10
20
30
55
50

The Veteran's speech recognition scores, based on the Maryland 
CNC Word List, were 100 percent for both ears.  The audiogram 
demonstrates that the Veteran has a current hearing loss 
disability in both ears.  See 38 C.F.R. § 3.385. 

With respect to the Veteran's service connection claim for 
tinnitus, the Board notes that tinnitus is defined as "a noise 
in the ears, such as ringing, buzzing, roaring, or clicking.  It 
is usually subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1956 (31st ed. 2007).  Because tinnitus is 
subjective, its existence is generally determined by whether or 
not the veteran claims to experience it.  Thus, for VA purposes, 
tinnitus is a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Veteran reported experiencing constant 
tinnitus at the December 2009 VA examination.  The Board 
therefore finds that the Veteran has this disability.

Under the second Hickson element, the evidence must show in-
service incurrence of a disease or injury.  Where a veteran is 
seeking service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of such 
veteran's service as shown by the veteran's service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran's November 1986 entrance examination for his second 
period of active service reflects an audiogram showing puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
10
10
10
5
10
 
A speech recognition test was not recorded.  This examination 
reflects that the Veteran's hearing was normal at this time.  See 
Hensley, 5 Vet. App. at 157.

The June 1987 separation examination reflects an audiogram 
showing puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
10
10
10
0
5
 
A speech recognition test was not recorded.  This audiogram shows 
that the Veteran's hearing was normal close to the time he 
separated from his second period of active service.  In the 
Report of Medical History, the Veteran denied having any trouble 
with his ears.  

The Veteran's February 1997 National Guard entrance examination 
reflects an audiogram showing puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25
LEFT
15
20
15
20
25
 
A speech recognition test was not recorded.  This examination 
reflects that the Veteran had some hearing loss at this time, 
although it was not severe enough to be considered a disability.  
See Hensley v. Brown, 5 Vet. App. at 157.  The examination report 
reflects that the Veteran's usual occupation was in construction. 

At the February 2008 VA examination, the Veteran reported in-
service exposure to loud noise from artillery, gun fire, and 
aircraft.  The Board notes that the Veteran's DD 214 reflects 
that he served as a cannon crewman.  Based on this military 
occupational specialty (MOS), the Board finds it credible that 
the Veteran was exposed to loud noise in service, which is 
consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(a).  However, there is no evidence that the 
Veteran had hearing loss or tinnitus during active service.  The 
Veteran's June 1987 separation examination shows that his hearing 
was normal at this time, and there are no complaints of tinnitus 
or ringing in the Veteran's ears during his periods of active 
service.  Indeed, in the June 1987 report of medical history, the 
Veteran denied having any trouble with his ears.  

While the evidence does not show that the Veteran's hearing loss 
or tinnitus manifested during service, service connection may 
still be granted if the evidence establishes a nexus between the 
Veteran's current hearing loss disability and tinnitus and his 
periods of active service.  See 38 C.F.R. § 3.303(d); see also 
Hensley, 5 Vet. App. at 159 (holding that normal hearing during 
service and at separation does not preclude service connection 
for a current hearing loss disability).  

At the February 2008 VA examination, the Veteran reported that he 
first heard ringing and "cricket" noises in his ears 
approximately 8 to 10 years prior to the examination.  In a March 
2008 opinion based on this examination, the examiner found that 
the Veteran's tinnitus was not related to service as the Veteran 
reported that it did not have its onset until about 8 to 10 years 
prior to the examination, which was not during a period of active 
service. 

At the December 2009 VA examination, the Veteran reported 
exposure to noise from artillery, guns, and aircraft during 
service.  He stated that the onset of his tinnitus was in basic 
training.  The Veteran stated that his occupational history 
included working on farms, working for distribution companies, 
and working in construction doing framing work with hammers and 
nails.  He stated that he wore hearing protection when he was 
around loud noises on his civilian jobs.  He also reported 
serving in the National Guard in field artillery and heavy 
equipment for about 3 or 4 years.  He stated that he hunted 
occasionally for recreation, but wore hearing protection.

A February 2010 addendum to the December 2009 VA examination 
reflects that after reviewing the claims file and examining the 
Veteran, the examiner found that it was less likely as not that 
the Veteran's hearing loss was caused by or a result of his 
exposure to noise during active service.  The examiner explained 
that the Veteran's hearing thresholds during active duty in 1986 
and 1987 were within normal limits, with no significant change in 
hearing noted.  His subsequent enlistment in the National Guard 
in 1997 showed abnormal hearing thresholds at 500 and 4000 Hertz 
in the right ear and 4000 Hertz in the left ear.  The examiner 
noted that the Veteran worked in several jobs which could involve 
hazardous noise environments, and that he listed his usual 
occupation as construction in 1997.  The examiner further noted 
that no significant change in hearing was recorded while the 
Veteran was on active duty.  The examiner opined that the 
Veteran's threshold shift in 1997 was likely attributable to his 
occupational and recreational noise exposure.  

The Veteran argues that his hearing loss and tinnitus were caused 
by noise exposure while serving in a field artillery MOS.  See, 
e.g. December 2007 claim; March 2009 VA Form 9.  He argues that 
he did not have significant noise exposure in any of his post-
service occupations.  In his June 2008 NOD, the Veteran stated 
that as a construction worker he only used a hammer and nails, 
which he did not consider to cause significant noise exposure. 

The Board acknowledges the Veteran's contentions that his hearing 
loss and tinnitus were caused by his in-service noise exposure.  
The Veteran can attest to factual matters of which he has first-
hand knowledge, such as his symptoms and other experiences.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  It is then for 
the Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing most medical 
disorders or rendering an opinion as to the cause or etiology of 
any current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Washington, Layno, both supra.  Thus, the Board 
cannot consider as competent evidence the Veteran's opinion that 
his current hearing loss disability and tinnitus were caused by 
in-service noise exposure, as this is a determination that is 
medical in nature and therefore requires medical expertise.  See 
id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a nexus between the 
Veteran's hearing loss and tinnitus and active service.  With 
respect to hearing loss, the Veteran's service treatment records 
are negative for diagnoses or complaints of hearing loss, and the 
June 1987 separation examination reflects that the Veteran's 
hearing was normal at discharge.  The earliest evidence of the 
Veteran's hearing loss is the February 1997 National Guard 
entrance examination.  This record is dated about 10 years after 
the Veteran's separation from active service in July 1987.  This 
long period of time between the Veteran's discharge from active 
duty and the earliest evidence of hearing loss in February 1997 
weighs against a finding that his hearing loss is related to 
service.  There is no evidence of an earlier onset or that the 
Veteran had continuing hearing loss since separation.  Moreover, 
the February 2010 VA opinion states that the Veteran's hearing 
loss was not likely related to service, as the Veteran's puretone 
thresholds were normal during active service and there was no 
significant change in hearing noted at this time.  The examiner 
opined that the Veteran's hearing loss shown in February 1997 was 
likely attributable to his occupational and recreational noise 
exposure.  This evidence further weights against a relationship 
between the Veteran's hearing loss and his period of active 
service.  While the Veteran argues that using a hammer and nails 
as a construction worker did not produce significant noise, the 
Board notes that the Veteran may still have been exposed to 
significant noise from activities in his environment while 
working in construction.  Furthermore, the Veteran is not 
competent to state that his noise exposure while working in 
construction was not significant enough to produce hearing loss.  
See Espiritu, supra.  In sum, there is simply no competent or 
probative evidence showing that the Veteran's hearing loss is 
related to service.  Rather, the preponderance of the evidence 
weighs against such a finding.

With respect to tinnitus, the Veteran stated that this disability 
had its onset 8 to 10 years prior to the February 2008 VA 
examination, or around 2000.  In other words, the Veteran's 
tinnitus did not manifest until over 10 years since his 
separation from service in July 1987.  This long period of time 
between separation from service and onset, without evidence of a 
continuity of symptomatology, weighs against a finding that the 
Veteran's tinnitus is related to service.  The March 2008 VA 
opinion, reflecting that the Veteran's tinnitus was not related 
to service because it did not manifest during active service, 
further weighs against the Veteran's claim. 
The Board has considered the Veteran's statement at the December 
2009 VA examination that his tinnitus had its onset during basic 
training.  However, the Board does not find this statement 
credible, as it conflicts with his reported onset date at the 
February 2008 VA examination and with the fact that the Veteran 
denied any problems with his ears in the June 1987 Report of 
Medical History.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding 
that in determining whether lay evidence is credible, the Board 
may properly consider its consistency with other evidence 
submitted on behalf of the claimant).  In sum, the Board finds 
that the preponderance of the evidence weighs against a 
relationship between the Veteran's tinnitus and his periods of 
active service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a bilateral hearing loss disability and tinnitus must be 
denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).
 

ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied. 
 
 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


